878 F.2d 1431Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Raymond B. THOMPSON, In re Yvonne M. THOMPSON, Debtors.Raymond B. Thompson, Yvonne M. Thompson, Plaintiffs-Appellants,v.The MONEY STORE/MARYLAND, INC., Defendant-Appellee.
No. 88-3142.
United States Court of Appeals, Fourth Circuit.
Submitted March 28, 1989.Decided July 5, 1989.

Raymond B. Thompson, Yvonne M. Thompson, appellants pro se.
Ronald Howard Jarashow, Franch & Jarashow, Pa, for appellee.
PER CURIAM:


1
Raymond and Yvonne Thompson appeal from the district court's dismissal of their appeal from a bankruptcy court order as moot.  Our review of the record discloses that this appeal is without merit.  The contested property had been already sold at a foreclosure sale and the property was not recoverable, so it would have been pointless for the district court to consider whether the bankruptcy court should have lifted the automatic stay and allowed the sale.    See In re Kahihikolo, 807 F.2d 1540 (11th Cir.1987);  Matter of National Homeowners Sales Service Corp., 554 F.2d 636 (4th Cir.1977).  Accordingly, we affirm the order of the district court.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.